Citation Nr: 0321698	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  03-22 198	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or based on 
housebound status.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from July 1942 to October 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).


REMAND

On the VA Form 9, received in August 2003, the veteran 
requested a hearing before a member of the Board sitting at 
the RO.  A hearing on appeal must be granted when, as in this 
case, an appellant makes a timely request for such a hearing.  
38 C.F.R. § 20.700(a) (2002).  Accordingly, the case is 
remanded for the following:

The RO should schedule the veteran, in 
accordance with the docket number of his 
appeal, for a hearing before a member of 
the Board sitting at the RO.  

Thereafter, the case should be returned for further appellate 
action, if otherwise in order.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


